                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:18CR81

        vs.
                                                         MEMORANDUM AND ORDER
CLARENCE BECKS,

                      Defendant.


       This matter is before the Court on the Defendant’s “Motion for Reduction of

Sentence Under Section 404 of the First Step Act,” ECF No. 36. The Motion actually

seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by

Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018). For the

following reasons, the Motion will be denied.

       The Defendant pled guilty to Count I of the Indictment, charging him with

distribution of five grams or more of actual methamphetamine. He was sentenced on

September 25, 2018, to a term of 70 months incarceration, followed by four years of

supervised release. His plea and sentence were pursuant to a Rule 11(c)(1)(C) plea

agreement that provided the Defendant with several benefits: His stipulated sentence was

30 months below the low end of the Sentencing Guideline range, and the Government

agreed to dismiss Count II of the Indictment which charged the Defendant with

possession with intent to distribute five grams or more of actual methamphetamine, an

offense also carrying statutory penalties of five to forty years’ incarceration.

       At the time of sentencing, the Presentence Investigation Report and Sentencing

Recommendation both made clear the fact that the Defendant was disabled and suffered
from a variety of serious medical and mental health issues, including multiple sclerosis,

diabetes, anxiety, and depression. Those conditions were taken into consideration by the

Court when it accepted the parties’ plea agreement and the stipulated sentence.

        In Section 603 of the First Step Act, congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

The Defendant included with his Motion a “Response” issued by the Administrator of

National Inmate Appeals, dated July 22, 2019, denying the Defendant’s appeal of the

denial of his request for a reduction in sentence (“RIS”) under § 3582(c)(1)(A). See ECF

No. 36 at Page ID 133-35. The Court concludes that the Defendant has exhausted his

administrative remedies and his Motion is properly before the Court.

        The power to reduce a defendant’s term of imprisonment under § 3582(c)(1)(A) is

framed as a discretionary power.1 The exercise of such power, when not done at the

initiation of the Executive Branch, is constitutionally suspect.2 This Court need not decide

the question of the constitutionality of Section 603’s amendment to § 3582(c)(1)(A) in this

case, however, because the Court would not exercise discretion to commute the

Defendant’s sentence if it had such discretion. The Defendant has served only a small



        1 Section 3582(c)(1)(A) provides that a court “may” reduce the term of imprisonment for
extraordinary and compelling reasons.
        2 Article II, Section 2, of the United States Constitution provides that the executive power vested in
the President includes “Power to grant Reprieves and Pardons for Offenses against the United States,
except in Cases of Impeachment.”

                                                      2
fraction of his sentence, which was a stipulated sentence and well below the applicable

Guideline range. The Defendant’s medical and mental health issues were well known at

the time of sentencing and were considered by the Court, including the fact that his

medical conditions such as multiple sclerosis were likely to be progressive. The reports

on which the Bureau of Prisons’ National Inmate Appeals Administrator relied

demonstrate that the Defendant’s multiple sclerosis is stable and that he can feed and

dress himself, ambulate with a walker, and complete showering and toileting functions.

See ECF No. 36 at Page ID 133. A commutation of the Defendant’s sentence at this time

would disregard the negotiated plea agreement and the parties’ stipulated sentence, and

would undermine 18 U.S.C. § 3553(a) sentencing factors, such as the need for the

sentence to reflect the seriousness of the offense, to promote respect for the law, and to

avoid unwarranted sentencing disparities.

      Accordingly,

      IT IS ORDERED:

      1.     Defendant Clarence Becks’s “Motion for Reduction of Sentence under
             Section 404 of the First Step Act,” ECF No. 36, construed as a motion for
             compassionate release under Section 603 of the First Step Act and its
             amendment to 18 U.S.C. § 3582(c)(1)(A), is denied; and
      2.     The Clerk will mail a copy of this Memorandum and Order to the Defendant
             at his last known address.


      Dated this 14th day of August 2019.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge



                                            3
